Title: To Thomas Jefferson from Thomas Sewall, 7 November 1825
From: Sewall, Thomas
To: Jefferson, Thomas


Sir
Washington City
Nov. 7 1825.
Believing that you Still continue to cherish an interest in the literary & Scientific institutions of this city as well as those of our country generally I take the liberty to forward to you a circular of the Medical School recently established, together with a copy of an introductory lecture delivered at its opening.With Sentiments of the highest consideration & esteem I am Your Obedt humble SertTho. Sewall